Dixon, C. J.
The evidence offered in defense should have been received, not as varying the contract of renewal shown by the letter of the secretary of the company which was before us on the former appeal (20 Wis., 335), since for that purpose it would be wholly inadmissible, but as explaining what that contract really was. That letter was ambiguous. It was doubtful how Mr. Rockwell ought to have understood it. Unaided by the light of surrounding circumstances, we could not say that he must have understood from the letter that the policy was not to be renewed unless he furnished the certificate of good health. The point was thus stated in the opinion : “But the question is, whether it is certain from the evidence that Mr. Rockwell must have understood, and did un-*554derstaud, if he exercised ordinary care, that the money and the note were received conditionally. For if no such information was given him, the policy was renewed by the company’s receiving his money and the note. * * * * * * It is not clear to our minds that Mr. Rockwell did or could have understood from the letter that his money was received only on condition of Ms furnishing the certificate of good health. ” With this uncertainty as to the meaning of the letter, which in one part seems to require the certificate and in another to waive it, evidence of the circumstances surrounding the parties, such as the rules of the company and the powers of its officers in such cases, and Mr. Rockwell’s familiarity with them, together with his connection with the company as one of its trustees, seems of the greatest importance for the purpose of explaining the intention of the secretary, and Mr. Rockwell’s understanding of the letter; for by these, and especially by the understanding of Mr. Rockwell, the jury must determine whether the policy was unconditionally renewed or not. The principle -upon which such evidence ought to be admitted is familiar. Ganson v. Madigan, 15 Wis., 153, and authorities there cited; Prentiss v. Brewer, 17 Wis., 635.
By the Court. — Judgment reversed, and a new trial awarded.